DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 Response to Amendment/Arguments
In response to the amendment and arguments received May 17, 2021:
Applicant’s arguments, filed May 17, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C.  have been fully considered and are persuasive in light of the amendments.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (US 2006/0073375).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100542683B1) in view of Hong et al. (US 2006/0073375).
Regarding Claim 1, Choi et al. teaches a cylindrical secondary battery (Para. [0008-0009]) comprising a cylindrical can member having a cylindrical sidewall extending along a longitudinal axis between a lower end part (i.e. lower end wall) and an upper portion that is opened (i.e. an open upper end) (Para. [0016]), the can member having an outer surface area and defining an inner portion therein surrounded by the cylindrical sidewall (Fig. 1, #11), the can member defining an inner portion therein surrounded by the cylindrical sidewall, he can member formed of aluminum (Para. [0009], line 3) (i.e. a first material), an electrode assembly positioned with an electrolyte in the inner portion of the can member, and a cap (Fig. 1, #12) mounted on the open upper end of the can member (Para. [0009]), the cap assembly comprising a cap safety vent (Fig. 1, #13) configured to discharge gas generated within the battery (i.e. discharge gas from the inner portion) in case the can swells due to acid gas generation (Para. [0010]) (i.e. when the internal pressure of the can rises due to the gas) and further teaches a rupture system, specifically side safety vents positioned on the sidewall and formed as a part of the sidewall of the can member (Fig. 2, #21) which is a thin film thermally fused to the hole in the sidewall (Claim 3) releasing internal gas as pressure increases inside the can member at a predetermined pressure  (i.e. a deforms differently than the material of the can so as to form an opening in the cylindrical sidewall at a predetermined condition) (Para. [0018]) and claim 1).
Choi et al. does not teach the side safety vent including a shape memory alloy that deforms at a predetermined condition and the condition is a predetermined temperature.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side safety vent of Choi et al. to incorporate the teaching of the shape memory safety vent of Hong et al. (Fig. 2, #148), as it would discharge has from inside the can to the exterior at a predetermined temperature (Para. [0013]), thereby improving safety of the battery (Para. [0040-0041]). The combination of the shape memory safety vent of Hong et al. with the side safety vent of Choi et al. would provide a safety vent such that the shape memory alloy safety vent defines a portion of the outer surface of the can member along the sidewall of Choi et al. (as the shape memory safety vent, #148 of Hong et al. also defines a portion of an outer surface area, #141a, see Fig. 4).
Regarding Claim 2, Choi et al. as modified by Hong et al. teaches all of the elements of claim 1 explained above. 
Hong et al. further teaches the shape memory alloy is a nickel-titanium alloy (Para. [0037]). See the rejection to claim 1 for full details of the combination, 
Regarding Claim 3, Choi et al. as modified by Hong et al. teaches all of the elements of claim 1 explained above. 
Hong et al. further teaches the shape memory safety vent is actuated (i.e. contracts) at a temperature range of 70-150 degrees Celsius (para. [0036]), overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Hong et al. cited herein.
Regarding Claim 4, Choi et al. as modified by Hong et al. teaches all of the elements of claim 1 explained above. 
Hong et al. further teaches the shape memory alloy is a nickel-titanium alloy (Para. [0037]). and the shape memory alloy is configured to return to its original size (i.e. expand) (Para. [0036]) 
Hong et al. does not explicitly teach the shape memory alloy expands at predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy expands would be either (a) be expected or (b) be obvious, as the shape memory alloy is composed the same material (a nickel-titanium alloy).

With respect to (b): If it shown that such temperature range in which the shape memory alloy would expand is not expected, then any differences regarding the temperature range in which the shape memory alloy expands would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Hong et al. cited herein.
Regarding Claim 5, Choi et al. as modified by Hong et al. teaches all of the elements of claim 3 explained above. 
Hong et al. teaches the shape memory alloy is made from a nickel-titanium alloy (Para. [0037]) and the shape memory safety vent is actuated (i.e. contracts) at a temperature range of 70-150 degrees Celsius (para. [0036]).
Hong et al. does not teach a volume shrinkage rate of the shape memory alloy at a predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy would have a volume shrinkage rate of 90% or less would be either (a) be expected or 
With respect to (a): The material of the shape memory alloy in the combination of Choi et al. and Hong et al. is the same (i.e. nickel-titanium alloy) as explained above, thus the same characteristics such as the volume shrinkage rate at a predetermined temperature range would be expected.
With respect to (b): If it shown that such volume shrinkage rate of the shape memory alloy member is 90% or less at the predetermined temperature is not expected, then any differences regarding the volume shrinkage rate in which the shape memory alloy expands would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
Regarding Claim 7, Choi et al. as modified Hong et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are formed horizontally along a circumference of the sidewall of the can member. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111. 
Regarding Claim 8, Choi et al. as modified Hong et al. teaches all of the elements of claim 7 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are only on a part of the circumference of the sidewall of the can without completely crossing the can member, so as to prevent the can member from being bisected. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 
Regarding Claim 9, Choi et al. as modified Hong et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are formed along the circumference of the sidewall of the can member to traverse the longitudinal axis of the can member. 
Regarding Claim 10, Choi et al. as modified Hong et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are formed in a striped pattern.
Regarding Claim 11, Choi et al. as modified Hong et al. teaches all of the elements of claim 1 as explained above.
Choi et al. teaches side safety vents (Fig. 2, #21) (wherein the shape memory alloy members are substituted) are shaped in a quadrangular shape.
Regarding Claim 12, Choi et al. as modified Hong et al. teaches all of the elements of claim 1 as explained above.
.
17.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100542683B1) in view of Hong et al. (US 2006/0073375) as applied to claim 4 and 12 above, and further in view of Umeyama (US 2016/0072119).
18. 	Regarding Claim 6, Choi et al. as modified Hong et al. teaches all of the elements of claim 4 as explained above.
Choi et al. teaches the can member material (i.e. first material) is aluminum (Para. [0009], line 3) or iron (Para. [0016], lines 9-10).
Choi et al. does not teach the can member is a steel material.
However, Umeyama et al. teaches a cylindrical secondary battery case (Para. [0002] and Fig. 6, #12) wherein the secondary battery case material can be aluminum or steel as they are both lightweight, highly heat-conductive metallic materials (Para. [0066]).
The substitution of the steel case material as taught by Umeyama et al., for the aluminum can material of  Choi et al. would achieve the predictable result of providing a battery case (i.e. can member) material known in the art that is a lightweight and highly heat-conductive material.  Therefore, it would have been obvious for a person of ordinary skill in the art to have substituted steel in place of the aluminum of Choi et al., as both are known battery case materials in the art which are lightweight and highly heat-conductive metallic materials (Para. [0066]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 
Hong et al. teaches the shape memory alloy is made from a nickel-titanium alloy (Para. [0037]).
Hong et al. does not teach a volume expansion rate of the shape memory alloy at a predetermined temperature of 130 degree Celsius or higher. However, the temperature range of 130 degree Celsius or higher at which the shape memory alloy would have a volume expansion rate of 110 to 200% of a volume expansion rate of the cylinder can member would be either (a) be expected or (b) be obvious, as the shape memory alloy and the can are each respectively composed the same material as the instant claims (a nickel-titanium alloy for the shape memory alloy, and steel for the can).
With respect to (a): The material of the shape memory alloy and can in the combination of Choi et al. as modified by Hong et al. and Umeyama et al. are the same (i.e. nickel-titanium alloy, and steel, respectively) as explained above, thus the same characteristics such as the volume expansion rate at a predetermined temperature range would be expected.
With respect to (b): If it shown that the shape memory alloy would have a volume expansion rate of 110 to 200% of a volume expansion rate of the cylinder can member is not expected, then any differences regarding the volume shrinkage rate in which the shape memory alloy expands would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of 
Regarding Claim 13, Choi et al. as modified Hong et al. teaches all of the elements of claim 12 as explained above.
Choi et al. teaches the can member material is aluminum (Para. [0009], line 3) or iron (Para. [0016], lines 9-10) (i.e. a rigid material).
Choi et al. does not teach the can member is a steel material.
However, Umeyama et al. teaches a cylindrical secondary battery case (Para. [0002] and Fig. 6, #12) wherein the secondary battery case material can be aluminum or steel as they are both lightweight, highly heat-conductive metallic materials (Para. [0066]).
The substitution of the steel case material as taught by Umeyama et al., for the aluminum can material of Choi et al. would achieve the predictable result of providing a battery case (i.e. can member) material known in the art that is a lightweight and highly heat-conductive material.  Therefore, it would have been obvious for a person of ordinary skill in the art to have substituted steel in place of the aluminum of Choi et al., as both are known battery case materials in the art which are lightweight and highly heat-conductive metallic materials (Para. [0066]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Choi et al. mentions the material of the cylindrical can be iron (Para. [0016], lines 9-10), thus a reasonable expectation of success exists as steel consists mostly of iron. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100542683B1) in view of Hong et al. (US 2006/0073375) as applied to claim 1 above, and further in view of Pate (US 6,080,505).
Regarding Claims 14 and 15, Choi et al. as modified Hong et al. teaches all of the elements of claim 1 as explained above.
Choi et al. as modified by Hong et al. does not explicitly teach an area amount of the safety vent (the shape memory alloy member in the combination) portion defining outer surface area.
However, Pate teaches a safety vent for a sealed secondary cell which releases internal pressure produced beyond normal operating conditions (i.e. releasing gas) (Col. 4, line 62 – Col. 5, line 1 & Col. 7, lines 57-58) and further teaches secondary cell design involving safety vents designs attempt to minimize the dimensions of the vent elements to maximize the useful volume of the cell container and thereby maximize capacity and maintain integrity of the cell structure (Col. 3, lines 5-21). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the area of the portion of the safety vent (i.e. shape memory alloy) defining the outer surface area of Choi et al. as modified by Hong et al. to achieve reliable cell (or can) structure while providing an area of the safety vents sufficient enough to discharge internal gas (Col. 3, lines 5-21). Thus, the area amount of the portion wherein the safety vents (i.e. shape memory alloy) define an outer surface area is a result effective variable and modifying the area amount would be discovering the optimum or workable range by routine experimentation. 

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C./Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729